Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                      Page 1 of 11 PageID 216



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

VALERIE JACKSON,                                   §
           Plaintiff,                              §
                                                   §
vs.                                                §            CIVIL ACTION NO.
                                                   §
LUPE VALDEZ, ET AL.,                               §            3:18-CV-2935
          Defendants.                              §
                                                   §


                  DEFENDANTS’ REPLY IN SUPPORT OF
      THEIR MOTION TO DISMISS UNDER FED.R.CIV.P. 12(b)(6) (“MOTION”)

TO THE HONORABLE COURT:

        COMES NOW Defendant Dallas County, Texas (“County” or “Defendant”) and additional

Defendants, Brenda Devers, Lola Pugh, Selma Littles and Pamela Nixon (“Additional Defendants”),

and files their reply to Plaintiff’s Brief in Response to Defendants’ Motion to Dismiss Under Rule

12(b)(6) (“Response”).

                               I.      SUMMARY OF THE REPLY

        Plaintiff, Valerie Jackson (“Jackson”), fails to show that she pleads a plausible § 1983 claim.

Jackson willingly notes that it “may be true” that a failure to follow a policy is insufficient to impose

liability under Monell. (Doc. 30, p. 22). Additionally, Jackson admits that the Prison Rape

Elimination Act (“PREA”) does not provide a private cause of action, (Doc. 30, p. 22), and that a

violation of the Texas Administrative Code does not provide a private cause of action. (Doc. 30, p.

23). However, Jackson then attempts to argue that, despite the fact that her apparent claims are based

on alleged violations of statutory and regulatory law that do not provide a private cause of action,

somehow these violations amount to a violation of constitutional rights. Notwithstanding Jackson’s

attempt to couch these alleged violations as rising to the level of a violation of rights under the


                                                                                                  Page 1
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                     Page 2 of 11 PageID 217



United States Constitution, Jackson fails to show that she pleads facts which allow a reasonable

inference that the County had a persistent and widespread custom of violating its own written policy

and instead of following its own written policy, Jackson alleges that the County, in practice, utilized

a completely contrary unwritten “policy of permitting unconstitutional strip searches and refusal to

recognize the legal gender of transgender individuals.” (Doc. 30, p. 13). Finally, Jackson fails to

show that she pleads facts which allow a reasonable inference that either Sheriff Valdez or Sheriff

Brown were deliberately indifferent to the violation of the County’s actual policy and utilization of a

completely contrary unwritten policy, as alleged by Jackson. Based on these failures, the Court

should grant Defendant’s Motion.

       Finally, due to Plaintiff’s confirmation that they are “no longer pursuing claims against” the

Additional Defendants, (Doc. 30, p. 7, footnote 2), Additional Defendants respectfully request that

the Court grant their Motion and dismiss all claims against them with prejudice.

                    II.     ARGUMENT AND AUTHORITIES IN REPLY

A.     Violations of statutory/regulatory law do not provide a private cause of
       action under § 1983.

       The County asserts that violations of statutory/regulatory law cannot form the basis of a

plausible § 1983 claim against it. (Doc. 23, p. 21-24). As explained in the Motion, “a prison

official’s failure to follow prison policies or regulations does not establish a violation of a

constitutional right.” Lewis v. Sec. of Pub. Safety & Corrections, 870 F.3d 365, 369 (5th Cir. 2017)

(“LaDPSC and CCA internal rules and regulations do not alone create federally-protected rights and

a prison official’s failure to follow prison policies or regulations does not establish a violation of a

constitutional right.”)(citations omitted). Accordingly, Jackson’s alleged violations of the Texas

Administrative Code cannot provide the basis of a plausible § 1983 claim, especially here where

Jackson somehow attempts to elevate the language of their pleadings to characterize the concepts

                                                                                                 Page 2
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                    Page 3 of 11 PageID 218



that she: 1) should have been “separated by sight and sound from male inmates” and; 2) that an

“appeals process was” not “made available” to her as somehow both being constitutional rights

guaranteed by the United States Constitution. (Doc. 18, ¶ 105). The reason is obvious: the state’s

standards of care may exceed the Fourteenth Amendment’s standards, and § 1983 liability requires a

violation of federal constitutional standards, not state standards. Jackson v. Cain, 864 F.2d 1235,

1251-52 (5th Cir. 1989)(“A state’s failure to follow its own procedural regulations does not establish

a violation of due process, because ‘constitutional minima may nevertheless have been met.’”).

Additionally, as noted in its Motion, the Prison Rape Elimination Act does not establish a private

cause of action under plausible § 1983. Krieg v. Steele, 599 Fed. Appx. 231, 232 (5th Cir. 2015)

(“Insofar as Krieg argues that his rights under the Prison Rape Elimination Act . . . were violated,

other courts addressing this issue have found that the PREA does not establish a private cause of

action.”)(citing Diamond v. Allen, No. 7:14-CV0124, 2014 WL 6461730, at *4 (M.D. Ga. Nov. 17,

2014)(citing cases); Amaker v. Fischer, No. 10-CV-0977, 2014 WL 4772202, at *14 (W.D.N.Y.

Sept. 24, 2014) (holding that the PREA cannot support such a cause of action by an inmate);

Simmons v. Solozano, No. 3:14-CV-P354, 2014 WL 4627278, at *4 (W.D.Ky. Sept. 16, 2014)

(holding that the PREA creates no private cause of action)).

       While Jackson attempts to characterize the County’s argument as somehow misguided by

arguing that the actual basis of her claims are due to violations of her Fifth and Fourteenth

Amendment claim, in truth, as clearly outlined in her Response, Jackson’s allegations are grounded

on her allegations that the County ignored: 1) its own written policies; 2) the Texas Administrative

Code; and 3) the Prison Rape Elimination Act; accordingly, Jackson alleges that, in practice, the

County utilized a contradictory unwritten “policy of permitting unconstitutional strip searches and

refusal to recognize the legal gender of transgender individuals.” (Doc. 30, p. 13).


                                                                                                Page 3
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                     Page 4 of 11 PageID 219



       To that end, Jackson emphasizes in bold her main allegations in her Response, allowing us to

infer that the crux of her argument lies herein:

       1) “the process could not move forward without Ms. Jackson revealing her genitals, so that

they could verify her genitalia.” (Doc. 30, p. 8).

       2) a County employee stated “that’s our policy. You can talk to Lupe Valdez about it when

you get out.” (Doc. 30, p. 8-9, 13).

       3) a County employee stated “No, you’re going with the men because that’s what you are.

You’re a man.” (Doc. 30, p. 9).

       4) a County employee stated “our policy is we have to verify that you’ve had a sex change. If

you have a penis you’re going with the men. If you have a vagina, you’re going with the women.”

(Doc. 30, p. 13).

       Accordingly, the crux of her argument is regarding an allegedly improper custom or policy;

Jackson is unable to plead a plausible § 1983 claim for allegations of violations of the Texas

Administrative Code and the Prison Rape Elimination Act.

B.     Jackson fails to show that her Complaint allows an inference of a County
       “policy of permitting unconstitutional strip searches and refusal to recognize
       the legal gender of transgender individuals.” (Doc. 30, p. 12).

       The County asserts that Jackson does not plead facts sufficient to permit a reasonable

inference of a County custom of employees ignoring their own written policy and utilizing an

unwritten “policy of permitting unconstitutional strip searches and refusal to recognize the legal

gender of transgender individuals.” (Doc. 30, p. 12). Jackson disputes the County’s arguments, and

characterizes those arguments as lacking candor that leaves her dumbfounded. (Doc. 30, p. 14).

Jackson further alleges that one of the “key allegations” of her case was that she was “subjected to an

unreasonable strip search” in violation of the Prison Rape Elimination Act and the Texas


                                                                                                 Page 4
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                       Page 5 of 11 PageID 220



Administrative Code. (Doc. 30, p. 14-15). As evidence of the existence of the aforementioned

unwritten policy, Jackson states that “violations occurred on multiple occasions to Plaintiff, and to

others” and cites Exhibit B to her First Amended Complaint. Here again, as noted in the Motion,

Plaintiff actually only alleges one single instance of an alleged strip search, not multiple occasions

(Doc. 18, ¶ 47).

        Furthermore, Jackson’s attempt to rely on Exhibit B is misplaced, as it is a self-serving news

article by the Dallas Voice that includes anonymous hearsay allegations made to the reporter who

wrote the article after the filing of her Original Complaint in this case. Jackson does not confirm if

the statements attributed to her or her attorney are even accurate. Even if the Court were to allow

such extraneous evidence, the facts stated therein they do not comport with the personal knowledge

requirements of Fed.R.Civ.P. 56(e).

        Furthermore, the County would note that, even if admissible and even if accepted as true,

1) the allegations in the article do not show the prevalence of any type of custom or practice that was

being utilized by the County at the time of Jackson’s allegations of a violation of her constitutional

right due to “an unreasonable strip search”; 2) it is impossible to tell from the article if many of these

allegations are truly regarding actions taken by employees at the Dallas County Jail or by “police

officers” from any number of the municipalities that operate within the boundaries of Dallas County;

and 3) it is equally impossible to ascertain when most of these anonymous allegations occurred, as

they could have been at any time, including many years prior to or after Jackson’s visit to the Dallas

County Jail and, indeed could have even occurred after the initial filing of her lawsuit. Again, even if

these anonymous hearsay allegations were accepted as true, they are conclusory and wholly unrelated

to any allegation of an unwritten custom of performing “an unreasonable strip search.” Conclusory

allegations that a custom or policy existed are not accepted as true. Lewis v. Law-Yone, 813 F. Supp.


                                                                                                   Page 5
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                     Page 6 of 11 PageID 221



1247, 1252-53 (N.D. Tex. 1993).

       Plaintiff has failed to establish any pattern that would permit liability under § 1983. Jackson’s

failure to plead facts other than “naked assertions” does not rise to the level of an adequate pleading

showing a custom or policy having the force of law, for purposes of § 1983, that is extended and

pervasive. See, e.g., Shepherd v. Dallas County, 591 F.3d 445, 452 (5th Cir. 2009) (“isolated

examples of illness, injury, or even death, standing alone, cannot prove that conditions of

confinement are constitutionally inadequate”).

       Jackson also asserts that her First Amended Complaint plausibly pleads the requisite

policymaker deliberate indifference to the alleged utilization of an unwritten policy that was contrary

to the County’s own written policy. However, while Jackson at least attempts to argue that she has

pled facts sufficient to show: 1) a pattern that would establish the existence of an unwritten policy of

ignoring the County’s written policy; and 2) alleged deliberate indifference by policymakers, Jackson

wholly fails to address her need to show that any policymaker had actual or constructive knowledge

of the utilization of this alleged unwritten policy. A municipality “cannot be liable for an unwritten

custom unless ‘[a]ctual or constructive knowledge of such custom’ is attributable to a city

policymaker.” Pena v. City of Rio Grande City, 879 F.3d 613, 623 (5th Cir. 2018) (citations

omitted). “‘Actual knowledge may b[e] shown by such means as discussion at council meetings or

receipt of written information,’” while “[c]onstructive knowledge ‘may be attributed to the governing

body on the ground that it would have known of the violations if it had properly exercised its

responsibilities, as, for example, where the violations were so persistent and widespread that they

were the subject of prolonged public discussion or of a high degree of publicy.’” Okon v. Harris

Cnty. Hosp. Dist., 426 Fed. Appx. 312, 316 (5th Cir. 2011)(per curiam).

       Plaintiff relies on the following allegations that she states were made during her first visit to


                                                                                                 Page 6
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                      Page 7 of 11 PageID 222



the Dallas County Jail, as indicated in bold in her Response, to attempt to meet this requirement for

actual or constructive knowledge by a policymaker:

            1) That Jackson was advised that “the process could not move forward without Ms.

                Jackson revealing her genitals, so that they could verify her genitalia.” (Doc. 30, p.

                8).

            2) That an employee advised her “that’s our policy. You can talk to Lupe Valdez about

                it when you get out.” (Doc. 30, p. 8-9, 13).

            3) That an employee stated “No, you’re going with the men because that’s what you are.

                You’re a man.” (Doc. 30, p. 9).

            4) That an employee stated “our policy is we have to verify that you’ve had a sex

                change. If you have a penis you’re going with the men. If you have a vagina, you’re

                going with the women.” (Doc. 30, p. 13).

        None of these allegations can show any type of actual knowledge by either Sheriff Valdez or

Brown. None of these statements indicate that a policymaker was aware: 1) of an unwritten policy; or

2) that there was a violation of a written policy; or 3) that such a policy was prevalent to a level that

was persistent or widespread. Accordingly, Jackson fails to show that her Complaint pleads a facially

plausibly unconstitutional custom having the force of official policy, or policymaker deliberate

indifference to the alleged custom. Therefore, the Court should grant the County’s Motion.

C.      Jackson fails to show that her Complaint allows an inference of a County
        custom of failing to adequately train Jail personnel.

        The County asserts that Jackson does not plead facts sufficient to permit a reasonable

inference of a County custom of failing to provide to its employees constitutionally adequate training

on the proper policy to follow with transgender prisoners. Jackson disputes this argument and states



                                                                                                  Page 7
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                     Page 8 of 11 PageID 223



that she has “clearly alleged Defendant was aware of the violative behavior of its employees yet did

not provide training to address such offensive conduct.” As evidence, Jackson notes her allegations

that she “filed a formal complaint regarding her treatment in the Dallas County jail, a Captain with

the Dallas County Sheriff’s Office was specifically notified of Plaintiff’s treatment, and an

investigation of the incident was conducted involving reviewing video of employees mistreating

Plaintiff.” (Doc. 30, p. 21). Here, Jackson puts the cart before the horse by assuming any

investigation of her formal complaint found an actual violation and she does not, in fact, allege that

an investigation found that a violation occurred. Additionally, Jackson fails to articulate how: 1) the

Dallas County Sherriff(s) / policymaker(s) became aware of the complaint she filed; 2) found that a

violation of the County’s policies occurred; and 3) then chose not to take action to provide an

appropriate level of training. Jackson makes a conclusory allegation that a “pattern of misconduct”

was apparent and that there was a lack of training showing deliberate indifference on the part of the

Defendant. At most, even if all of Jackson’s allegations were accepted as true, they would only show

that her allegations regarding what she characterizes as a “unreasonable search” on her first visit to

the Dallas County Jail were reported by her and potentially investigated by the County. There are no

nonconclusory facts pled by Jackson to indicate: 1) an actual pattern or custom of violating the

County’s written policies being in place; 2) actual awareness by a policymaker; and 3) a conscious

decision to fail to take action after becoming aware of such a pattern or custom. Deliberate

indifference requires nonconclusory allegations of a pattern of prior actual constitutional violations

which were “fairly similar” to what a plaintiff alleges transpired between the plaintiff and County

employees. Sanders-Burns v. City of Plano, 594 F.3d 366, 381 (5th Cir. 2010). Accordingly, it

follows that her allegations of failure to train does not allow for a Monell claim. Therefore, the Court

should grant Defendant’s Motion.


                                                                                                 Page 8
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19                   Page 9 of 11 PageID 224



D.     Additional Defendants request that all claims against them be dismissed
       with prejudice.

       Pursuant to Additional Defendants’ Motion and, due to Plaintiff’s confirmation that they are

“no longer pursuing claims against” the Additional Defendants (Doc. 30, p. 7, footnote 2),

Additional Defendants respectfully request that the Court grant their Motion and dismiss all claims

against them with prejudice.

                                         CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that: (1) the

Court grant Defendant’s Rule 12(b)(6) Motion to Dismiss Plaintiff’s claims; (2) Plaintiff take

nothing by this suit; (3) all relief requested by Plaintiff be denied; (4) Defendant recovers all

costs of suit and attorney’s fees; and (5) for such other and further relief, general or special, at

law and in equity, to which it may be justly entitled.


       Similarly, Additional Defendants, Brenda Devers, Lola Pugh, Selma Littles, and Pamela

Nixon, respectfully pray that: (1) the Court grants their Motion to Dismiss Plaintiff’s claims

with prejudice; (2) Plaintiff take nothing by this suit; (3) all relief requested by Plaintiff be

denied; and (4) for such other and further relief, general or special, at law and in equity, to

which they may be justly entitled.




                                                                                              Page 9
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19    Page 10 of 11 PageID 225



                                         Respectfully submitted,

                                         JOHN CREUZOT
                                         DISTRICT ATTORNEY

                                         /s/ Chong Choe
                                         CHONG CHOE
                                         ASSISTANT DISTRICT ATTORNEY
                                         TEXAS BAR NO. 24012421
                                         chong.choe@dallascounty.org

                                         HILARY MILLER
                                         ASSISTANT DISTRICT ATTORNEY
                                         TEXAS BAR NO. 24063868
                                         hilary.miller@dalascounty.org

                                         CIVIL DIVISION
                                         Dallas County Administration Building
                                         411 Elm Street, 5th Floor
                                         Dallas, Texas 75202
                                         (214) 653-7358
                                         (214) 653-6134 (FAX)

                                         JASON G. SCHUETTE
                                         ASSISTANT DISTRICT ATTORNEY
                                         TEXAS BAR NO. 17827020
                                         jason.schuette@dallascounty.org

                                         JOHN BUTRUS
                                         ASSISTANT DISTRICT ATTORNEY
                                         TEXAS BAR NO. 03537330
                                         john.butrus@dallascounty.org

                                         FEDERAL LITIGATION DIVISION
                                         Frank Crowley Courts Building
                                         133 N. Riverfront Blvd., LB 19
                                         Dallas, Texas 75207-4399
                                         (214) 653-3692
                                         (214) 653-2899 (FAX)

                                         ATTORNEYS FOR THE DEFENDANT




                                                                            Page 10
Case 3:18-cv-02935-X-BH Document 34 Filed 08/26/19               Page 11 of 11 PageID 226



                                 CERTIFICATE OF SERVICE

       In accordance with the Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure and Local

Rule 5.1(d), I hereby certify that a true and correct copy of the foregoing instrument has been

electronically served upon all parties.


                                           /s/ Chong Choe
                                           CHONG CHOE




                                                                                        Page 11
